                                                              Case 2:21-cv-00326-JCM-BNW Document 17 Filed 04/30/21 Page 1 of 3




                                                          1   AARON R. MAURICE, ESQ.
                                                              Nevada Bar No. 6412
                                                          2   BRITTANY WOOD, ESQ.
                                                              Nevada Bar No. 7562
                                                          3   ELIZABETH E. ARONSON, ESQ.
                                                              Nevada Bar No. 14472
                                                          4   MAURICE WOOD
                                                              8250 West Charleston Blvd., Suite 100
                                                          5   Las Vegas, Nevada 89117
                                                              Telephone: (702) 463-7616
                                                          6   Facsimile: (702) 463-6224
                                                              E-Mail: amaurice@mauricewood.com
                                                          7              bwood@mauricewood.com
                                                                         earonson@mauricewood.com
                                                          8
                                                              Attorneys for Defendant,
                                                          9   WESTCOR        LAND      TITLE               INSURANCE
                                                              COMPANY
                                                         10
                                                                                                UNITED STATES DISTRICT COURT
                                                         11
                                                                                                        DISTRICT OF NEVADA
               Tel: (702) 463-7616 Fax: (702) 463-6224
                8250 West Charleston Blvd., Suite 100




                                                         12
MAURICE WOOD




                                                                                                ***
                       Las Vegas, Nevada 89117




                                                         13    WELLS FARGO BANK, NATIONAL                                      CASE NO. 2:21-cv-00326-JCM-BNW
                                                               ASSOCIATION,   AS    TRUSTEE    FOR
                                                         14    MORGAN STANELY CAPITAL I INC.
                                                               TRUST     2006-HEl,        MORTGAGE                             STIPULATION AND ORDER TO
                                                         15    PASS-THROUGH CERTIFICATES, SERIES                               EXTEND TIME PERIOD TO
                                                               2006-HEl,                                                       RESPOND TO OPPOSITION TO
                                                         16                    Plaintiff,                                      MOTION TO DISMISS [ECF 13]
                                                                                                                               AND   COUNTERMOTION   FOR
                                                         17                   vs.                                              SUMMARY JUDGMENT [ECF 14]
                                                                                                                               AND TO EXTEND PAGE LIMIT
                                                         18    WESTCOR LAND TITLE INSURANCE                                    FOR REPLY
                                                               COMPANY; DOE INDIVIDUALS I through X;
                                                         19    and ROE CORPORATIONS XI through XX,
                                                               inclusive,                                                      [First Request]
                                                         20
                                                                                             Defendants.
                                                         21

                                                         22              COME NOW Wells Fargo Bank, National Association, as Trustee for Morgan Stanley

                                                         23   Capital I Inc. Trust 2006-Hel, Mortgage Pass-Through Certificates, Series 2006-He1 (“Plaintiff”),

                                                         24   and Defendant, Westcor Land Title Insurance Company (“Defendant”) (collectively, the

                                                         25   “Parties”), by and through their respective attorneys of record, and hereby stipulate and agree as

                                                         26   follows:

                                                         27              1.         On January 22, 2021, Plaintiff filed its Complaint in Eighth Judicial District Court,

                                                         28   Case No. A-21-82836-C [ECF No. 1-1].


                                                              (1003-3)                                           Page 1 of 3
                                                              Case 2:21-cv-00326-JCM-BNW Document 17 Filed 04/30/21 Page 2 of 3




                                                          1              2.    On February 26, 2021, Defendant filed a Petition for Removal to this Court [ECF

                                                          2   No. 1].

                                                          3              3.    On March 5, 2021, Defendant filed a Motion to Dismiss [ECF No. 6].

                                                          4              4.    On April 26, 2021, Plaintiff filed its response to Defendant’s Motion to Dismiss,

                                                          5   entitled Opposition to Motion to Dismiss and Countermotion for Summary Judgment [ECF Nos.

                                                          6   13 and 14].

                                                          7              5.    Because Plaintiff’s response to Defendant’s Motion to Dismiss included a

                                                          8   Countermotion for Summary Judgment, the deadline for Defendant to file its Reply to Plaintiff’s

                                                          9   Opposition [ECF No. 13] is earlier than its deadline to file its Response to Plaintiff’s

                                                         10   Countermotion for Summary Judgment [ECF No. 14].

                                                         11              6.    In accordance with FRCP 1, Defendant intends to file a single memorandum of
               Tel: (702) 463-7616 Fax: (702) 463-6224
                8250 West Charleston Blvd., Suite 100




                                                         12   points and authorities (filed twice to comply with local rules), to respond to ECF Nos. 13 and 14.
MAURICE WOOD
                       Las Vegas, Nevada 89117




                                                         13              7.    The timing of Plaintiff’s filing of the Response created a scheduling conflict for

                                                         14   Defendant’s counsel due to Defendant’s counsels’ prior family commitments the week of May 10,

                                                         15   2021.

                                                         16              8.    The parties have discussed extending the deadline for Defendant to file its Reply

                                                         17   and Response, extending the deadline to file its Reply by four weeks and extending the deadline

                                                         18   to file its Response by two weeks, such that the deadline for both filings would be extended to

                                                         19   May 31, 2021.

                                                         20              9.    The parties further stipulated that the thirty (30) page limit imposed for responses

                                                         21   to motions for summary judgment will apply to Defendant’s combined points and authorities.

                                                         22              10.   These extensions are requested to allow counsel for Defendant additional time to

                                                         23   review and respond to the points and authorities filed by Plaintiff while still allowing Defendant’s

                                                         24   counsel to comply with its previously planned commitments.

                                                         25              11.   Counsel for Plaintiff does not oppose the requested extension.

                                                         26   ///

                                                         27   ///

                                                         28   ///

                                                              (1003-3)                                      Page 2 of 3
                                                              Case 2:21-cv-00326-JCM-BNW Document 17 Filed 04/30/21 Page 3 of 3




                                                          1               12.   This is the first request for an extension which is brough in good faith and not for

                                                          2   purposes of delay.

                                                          3   DATED this 30th day of April, 2021.             DATED this 30th day of April, 2021.

                                                          4              MAURICE WOOD                                 WRIGHT, FINLAY & ZAK, LLP

                                                          5    By: /s/ Elizabeth E. Aronson                        By:/s/ Darren T. Brenner
                                                                  AARON R. MAURICE, ESQ.                              DARREN T. BRENNER, ESQ.
                                                          6       Nevada Bar No. 006412                               Nevada Bar No. 8386
                                                                  BRITTANY WOOD, ESQ.                                 LINDSAY D. ROBBINS, ESQ.
                                                          7
                                                                  Nevada Bar No. 007562                               Nevada Bar No. 13474
                                                          8       ELIZABETH E. ARONSON, ESQ.                          7785 W. Sahara Ave, Suite 200
                                                                  Nevada Bar No. 014472                               Las Vegas, Nevada 89117
                                                          9       9525 Hillwood Drive, Suite 140
                                                                  Las Vegas, Nevada 89134                              Attorneys for Plaintiff
                                                         10       Attorneys for Defendant
                                                         11
               Tel: (702) 463-7616 Fax: (702) 463-6224
                8250 West Charleston Blvd., Suite 100




                                                         12                                           IT IS SO ORDERED. May 3, 2021.
MAURICE WOOD
                       Las Vegas, Nevada 89117




                                                         13
                                                                                                      ________________________________________
                                                         14                                           UNITED STATES DISTRICT COURT JUDGE

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26

                                                         27

                                                         28

                                                              (1003-3)                                       Page 3 of 3
